Exhibit 10.12 SECURITY AND PLEDGE AGREEMENT SECURITY AND PLEDGE AGREEMENT , dated as of August , 2017 (this “ Agreement ”), made by Helios and Matheson Analytics Inc., a Delaware corporation, with offices located at Empire State Building, 350 5th Avenue, New York, New York 10118 (the “ Company ”), and each of the undersigned direct and indirect Domestic Subsidiaries of the Company from time to time, if any (each a “ Grantor ” and together with the Company, collectively, the “ Grantors ”), in favor of Hudson Bay Master Fund Ltd , in its capacity as collateral agent (in such capacity, the “ Collateral Agent ” as hereinafter further defined) for the Noteholders (as defined below) party to the Securities Purchase Agreement, dated as of August , 2017 (as amended, modified, supplemented, extended, renewed, restated or replaced from time to time, the “ Securities Purchase Agreement ”). W I T N E S S E T H : WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of Buyers attached to the Securities Purchase Agreement (each a “ Buyer ” and collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement, pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, (i) the “Notes” issued pursuant thereto (as such Notes may be amended, modified, supplemented, extended, renewed, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”) and (ii) the Warrants (as defined in the Securities Purchase Agreement); WHEREAS, the Company and certain other Grantors from time to time (each a “ Guarantor ” and collectively, the “ Guarantors ”) may execute and deliver one or more guarantees (each, a “ Guaranty ” and collectively, the “ Guaranties ”) in form and substance acceptable to and in favor of the Collateral Agent, for the benefit of itself and the Noteholders, with respect to the Company’s obligations under the Securities Purchase Agreement, the Notes and the other “Transaction Documents” (as defined below); WHEREAS, it is a condition precedent to the Buyers’ obligation to purchase the Notes issued pursuant to the Securities Purchase Agreement that the Grantors shall have executed and delivered to the Collateral Agent this Agreement providing for the grant to the Collateral Agent, for the benefit of the Noteholders, of a valid, enforceable, and perfected security interest in all personal property of each Grantor to secure all of the Company’s obligations under the Transaction Documents and the Guarantors’ obligations under the Guaranties, as applicable; and WHEREAS, each Grantor has determined that the execution, delivery and performance of this Agreement directly benefits, and is in the best interest of, such Grantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the Collateral Agent and the Noteholders, as follows: SECTION 1.
